internal_revenue_service number release date index number ----------------------------------- --------------------------- --------------- ------------------------------ - - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-104766-06 date date ----------------------------------------- -------------------------------------------------------- ------------------------------------------ --------------------------------------------------- ---------------------------------------------- ------------------------------ ------------ company -------------------------------------------------- state sub1 -------------------------------------------------- sub2 -------------------------------------------------- sub3 -------------------------------------------------- sub4 -------------------------------------------------- sub5 -------------------------------------------------- a b c x dear ----------------- ---------------------- --------------------- ------------- --------- plr-104766-06 this letter responds to a letter dated date and subsequent facts under the agreements transfers of directors’ shares by the directors are the facts submitted indicate that company was incorporated on a under the laws correspondence submitted on behalf of company requesting a ruling under ' b d or sec_1362 of the internal_revenue_code of state company is a bank_holding_company that wholly owns five subsidiary banks one as a second-tier_subsidiary sub1 sub2 sub3 sub4 and sub5 subsidiary banks in compliance with federal banking law company sold shares of its outstanding capital stock to the directors of sub1 sub3 and sub4 for dollar_figurex directors’ shares those directors signed agreements with company agreements regarding their directors’ shares of stock in company the other two subsidiary banks sub2 and sub are chartered in states that have no minimum stock ownership requirement for directors restricted to anyone but company in addition upon ceasing to hold office as director the directors are required to sell back to company their directors’ shares for the original purchase_price of dollar_figurex company represents that except for these provisions the directors’ shares held by the directors have the same distribution and liquidation rights as other shares of company stock intending an effective date of b company filed timely an election to be treated as an s_corporation company also filed timely elections for its subsidiary banks to be treated as qualified subchapter_s subsidiaries qsubs with the same effective date shareholder and another major shareholder of company decided to sell the subsidiary banks and liquidate company upon the sale of the subsidiary banks company is obligated under the agreements to purchase the directors’ shares from the directors holding them for dollar_figurex to assist in the sales company engaged the services of an accountant who specializes in s_corporation banks the accountant determined that due to the agreements company may have inadvertently created a second class of stock in violation of sec_1361 shortly thereafter company submitted its request for a ruling that the agreements do not create a second class of stock or that company’s s_corporation_election was inadvertently invalid party to the agreements as an s_corporation in addition company and its company represents that it was not aware of any issue regarding its being a in c company’s majority shareholder died the estate of the deceased plr-104766-06 shareholders have agreed to make any adjustments consistent with the treatment of company as an s_corporation as might be required by the service law sec_1361 provides that for purposes of the code the term s_corporation means with respect to the taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that the term small_business_corporation means a domestic_corporation that among other things does not have more than one class of stock accordingly s_corporations may not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements governing distribution and liquidation proceeds collectively the governing agreements sec_1_1361-1 provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless - a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are plr-104766-06 disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub for s_corporation elections made before date sec_1362 provides in part that if an election under ' a by any corporation was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in the ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that company’s s_corporation_election was ineffective for the taxable_year beginning b because it had more than one class of stock we also conclude that the ineffectiveness of company’s s_corporation_election was inadvertent within the meaning of sec_1362 in addition we conclude that under sec_1362 company will be treated as an s_corporation from b and thereafter provided that company amends the agreements to provide payment of fair_market_value to the directors upon their sale of directors’ shares back to company and that company’s s_corporation_election is otherwise valid in addition because company’s s_corporation_election is effective as of b the subsidiary banks will be treated as qsubs from b and thereafter provided that the subsidiary banks satisfy the requirements to be qsubs under sec_1361 and that company’s s_corporation_election is not otherwise terminated under sec_1362 this ruling is contingent on company and its shareholders treating company as an s_corporation for the period beginning b and thereafter and on company treating the subsidiary banks as qsubs for the period beginning b and thereafter company and its plr-104766-06 shareholders must make any adjustments that are necessary to comply with this ruling accordingly the shareholders of company must include their pro_rata shares of the separately and nonseparately computed items attributable to those shares in their income as provided in ' make adjustments to the stock basis of those shares as provided in ' and take into account any distributions with respect to those shares as provided in ' except for the specific ruling above we express or imply no opinion concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to be an s_corporation or the subsidiary banks’ eligibility to be qsubs under a power_of_attorney on file with this office we are sending a copy of this letter to company’s authorized representatives this ruling is directed only to the taxpayer who requested it according to ' k this ruling may not be used or cited as precedent sincerely s christine ellison chief branch office of associate chief_counsel passthroughs and special industries copy of this letter for ' purposes enclosure cc
